GILLESPIE, Presiding Justice:
ON MOTION TO DISMISS APPEAL
Johnnie H. Wheeler was convicted of murder and sentenced to life imprisonment. He perfected an appeal to this Court and the case was briefed by the attorneys. While his appeal was pending, he escaped from the county jail. His case was called at the time it was set for hearing on the merits, and he was still a fugitive. His attorney was present and prepared to orally argue the case on the merits, but the appeal is dismissed under the authority of Jones v. State, 218 So.2d 70S (Miss.1969), wherein this Court said:
The new rule is that where a person is convicted of a felony and perfects an appeal to this Court and escapes from custody pending his appeal and is still a fugitive when his case is called for hearing on the merits such action shall be deemed an abandonment of the appeal and will be subject to a motion by the State to dismiss such appeal. (218 So.2d at 706).
Appeal dismissed.
RODGERS, JONES, BRADY and IN-ZER, JJ., concur.